299 S.W.3d 342 (2009)
STATE of Missouri, Respondent,
v.
Richard A. POGUE, Appellant.
No. ED 92020.
Missouri Court of Appeals, Eastern District, Division Two.
December 29, 2009.
Margaret Mueller Johnston, Columbia, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Richard Pogue ("Defendant") appeals from the judgment of the Circuit Court of Jefferson County convicting him of forcible rape, forcible sodomy, second-degree statutory sodomy, two counts of first-degree statutory rape, and first-degree statutory sodomy. Defendant claims that the trial court abused its discretion in refusing to disclose the victims' adoption records to Defendant.
We have reviewed the briefs of the parties and the record on appeal and find that the trial court did not abuse its discretion in refusing to disclose the victims' adoption records to defendants. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).